655 F.2d 721
108 L.R.R.M. (BNA) 2534, 92 Lab.Cas.  P 13,115
EAST MICHIGAN CARE CORPORATION, MARLIN MANOR DIVISION, aWholly Owned Subsidiary of Care Corporation, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 79-1722.
United States Court of Appeals,Sixth Circuit.
July 21, 1981.

Carl E. Ver Beek, Daniel M. Blanford, Varnum, Riddering, Wierango & Christenson, Grand Rapids, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., M. McLean, Washington, D. C., for respondent.
Before EDWARDS, Chief Judge, and WEICK and KEITH, Circuit Judges.

ORDER

1
Upon consideration of the petition to review an order dated November 14, 1979 of the National Labor Relations Board case # 7-CA-16403, and further considering the respondent's cross-application to enforce this order,


2
And further considering the record of the Board, the briefs and oral arguments of the parties, the Court finds that the findings and order of the Board are supported by substantial evidence on the record as a whole and, accordingly,


3
It is ORDERED that the cross-petition of the Board for enforcement is hereby granted and the order of the Board is hereby enforced.